DETAILED ACTION
Applicant’s 12/18/2020 response to the previous 9/21/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 16-19 and 21-29 as amended and/or filed on 12/18/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 19 September 2016 (20161909).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371claims priority to application PCT/EP2017/072292 filed on 06 September 2017 (20170906). 

This application claims priority to GERMAN APPICATION NUMBER 10 2016 217 883.0 filed on 19 September 2016 (20161909).

Response to Amendments/Arguments
Applicant’s amendments to the independent claims and arguments in support thereof with respect to the 35 USC 101 rejection(s) of claim(s) as set forth in section 10 of said previous 9/21/2020 Office action have been fully considered and they are not persuasive.
Applicant’s amendments do not add any meaningful limitations to overcome the arguments set forth in the previous Office action.  Indeed, the newly added limitations appear to clarify the Examiners contention that the invention remains directed solely to software gathering data and “outputting information” however no structure is claimed as to what or how .  Accordingly the claims are still considered as being directed towards software.  A review of the specification published as US 2019/0210623 A1 para [0055] filed shows:
”[0055] Thus, the significance of the limited areas with frequent occurrence of the predefined operating state is determined by means of a predefined algorithm and output in a ranked list, for example, displayed on a screen. The limited areas can be displayed on a map, for example in the form of circles. The colors of the circles can reflect the predefined operating state. The sizes of the circles, in turn, can be used in a similar way to sketch the relative frequency of messages relating to the predefined operating state in the limited area.”       

Accordingly, amending the claims to recite something like “outputting to a display the messages on a map in a ranked list using at least one of colors and sizes of circles” as indicated in the only drawing would appear to overcome the instant rejection.  Further, amending the independent claims to recite such a limitation would also appear to overcome the rejection and the current prior art of record.

Applicant’s 12/18/2020 amendments to the independent claims and arguments in support thereof with respect to the 35 US 103 rejection of claims as set forth in section 14 of said previous Office action have been fully considered and they are NOT persuasive.  
Applicant argues on pages 11+ inter alia:
Bombardier does not teach identifying infrastructure facilities as a possible cause of the defined operating state or automatic segmentation algorithm to determine areas with frequent occurrence of the predefined operating state by grouping the location specifications.

RESPONSE:
Applicant’s arguments are untenable because Bombardier clearly teaches identifying infrastructure facilities as a possible cause of the defined operating state in para:
“[0018] The rail infrastructure 10 is equipped with sensors 18 for monitoring events, linked to the data centre via the communication means. The monitored events can be related to one component of the rail infrastructure or to environmental conditions. By essence, these rail infrastructure-related sensors 18 are fixed and their position is known and stored in a database 20 of the data centre. Examples of such sensors are listed in table 1 below. TABLE 1
COMPONENT
SENSOR
Rail load
load cell
Rail vibration
Accelerometers; microphones
Footfall
CCTV, turnstile
Split switch status
CCTV, proximity switches, pressure switches
Crossing
CCTV, proximity switches, pressure switches
Platform
CCTV, proximity switches, pressure switches
Electrical energy input
voltmeter; ammeter; wattmeter
Track wetness, ice, leaves on the line etc.
CCTV




“[0009] The present invention addresses this problems by providing a diagnostic system for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, the diagnostic system comprising: 
on-board data acquisition means comprising sensors and pre-processing means responsive to the sensors for generating rail vehicle-related data representative of the operation of monitored rail vehicle components and/or of the rail vehicle environment of each rail vehicle of the fleet,
rail vehicle positioning means for generating position data representative of the position of each rail vehicle of the fleet;
rail infrastructure data acquisition means comprising sensors fixed relative to the rail infrastructure and pre-processing means responsive to the sensors for generating rail infrastructure-related data representative of rail infrastructure components and/or of the rail infrastructure environment;
a database of the rail infrastructure comprising location data representative of the location of each of the sensors fixed relative to the rail infrastructure;
data processing means for merging the rail infrastructure-related data, the rail vehicle-related data from at least a subset of several rail vehicles of the fleet, the location data and the position data and for responsively generating series of categorized event data representative of the occurrence of categorized events at a given location on the rail infrastructure over time and/or on a given rail vehicle of the fleet over time; and
a data comparing means for comparing the series of categorized event data representative of at least one category of events over any predetermined period of time and for identifying any location of the rail infrastructure and/or any rail vehicle which exhibits a series of events data that is significantly different from the other locations of the rail infrastructure and/or rail vehicles of the fleet over said predetermined period of time.
 [0029] More specifically, the signal of a monitored component of a rail vehicle or of the rail infrastructure is correlated with "dynamic attributes" from other sensors, and with the time and location at which it occurs, from the GPS location signal…“.

	Accordingly the 103 rejection is sustained as set forth below.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-19 and 21-29 are rejected under 35 U.S.C. 101 because it is directed to “software per se”.
“Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.

As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data 

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.



Claim Rejections - 35 USC § 103

Claims 16-19 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1900597A1 to Bombardier in view of EP2375302A2 to Hayashi, Takao both provided in the 03/19/2019 IDS. 

Regarding claim 16 Bombardier teaches nontransitory computer readable medium having computer executable instructions for performing a method for monitoring infrastructure facilities of a route network for vehicles, the vehicles generating messages about their respective operating state in para [0007];
“on-board data acquisition means comprising sensors and pre-processing means responsive to the sensors for generating rail vehicle-related data representative of the operation of monitored rail vehicle components and/or of the rail vehicle environment of each rail vehicle of the fleet,
rail vehicle positioning means for generating position data representative of the position of each rail vehicle of the fleet;
rail infrastructure data acquisition means comprising sensors fixed relative to the rail infrastructure and pre-processing means responsive to the sensors for generating rail infrastructure-related data representative of rail infrastructure components and/or of the rail infrastructure environment;
a database of the rail infrastructure comprising location data representative of the location of each of the sensors fixed relative to the rail infrastructure;”, 



“More specifically, the signal of a monitored component of a rail vehicle or of the rail infrastructure is correlated with "dynamic attributes" from other sensors, and with the time and location at which it occurs, from the GPS location signal. The dynamic attributes are parameters that are technically significant for the behaviour of the monitored component, e.g. parameters that may have a causal effect on the state of monitored component, or additional data useful for understanding the event, such as time of malfunction and operation being undertaken at the time of malfunction. For example, in trying to analyze wheels, the data will be visualised by car number, number of events. Accordingly, other aspects such as doors will be ignored. Filters can be used to select the analysed data, e.g. rail vehicle range, vehicle speed higher than a predetermined value, rail infrastructure range, etc.” (Emphasis added), 

to a land-based evaluation device, the messages are received by the land-based evaluation device 16, stored in a database and evaluated in para [0022],
“Within the data processing unit 28, the preprocessed data from different sources is entered into a database 30. This set of data can be considered as a data cube, i.e. as a multidimensional object in a multidimensional space, in which at least three dimensions are considered of particular interest for discriminating particular events or patterns, namely the dimensions representing the time, the categories of events and the item identification number, which may be a rail vehicle number or rail infrastructure component identification number.” 

which comprises the following method steps of: 
reading out the messages of a predefined time period relating to at least one predefined operating state from the database in para [0007] “generating series of categorized event data…”; 
determining limited areas with a frequent occurrence of the predefined operating state by means of a predefined automatic segmentation algorithm by grouping location specifications see paras:

on-board data acquisition means comprising sensors and pre-processing means responsive to the sensors for generating rail vehicle-related data representative of the operation of monitored rail vehicle components and/or of the rail vehicle environment of each rail vehicle of the fleet,
rail vehicle positioning means for generating position data representative of the position of each rail vehicle of the fleet;
rail infrastructure data acquisition means comprising sensors fixed relative to the rail infrastructure and pre-processing means responsive to the sensors for generating rail infrastructure-related data representative of rail infrastructure components and/or of the rail infrastructure environment;
a database of the rail infrastructure comprising location data representative of the location of each of the sensors fixed relative to the rail infrastructure;
data processing means for merging the rail infrastructure-related data, the rail vehicle-related data from at least a subset of several rail vehicles of the fleet, the location data and the position data and for responsively generating series of categorized event data representative of the occurrence of categorized events at a given location on the rail infrastructure over time and/or on a given rail vehicle of the fleet over time; and
a data comparing means for comparing the series of categorized event data representative of at least one category of events over any predetermined period of time and for identifying any location of the rail infrastructure and/or any rail vehicle which exhibits a series of events data that is significantly different from the other locations of the rail infrastructure and/or rail vehicles of the fleet over said predetermined period of time.
 [0029] More specifically, the signal of a monitored component of a rail vehicle or of the rail infrastructure is correlated with "dynamic attributes" from other sensors, and with the time and location at which it occurs, from the GPS location signal…“.; 

identifying the infrastructure facilities in the limited areas having the frequent occurrence of the predefined operating state as a possible cause of the predefined 
outputting information about the infrastructure facilities which are identified as the possible cause of the predefined operating state of the vehicles in para [0028]:
“The data centre 16 is linked to rail vehicle maintenance facilities 40, rail infrastructure maintenance facilities 42 and can issue recommendations to the maintenances facilities 40, 42 and to the rail vehicles 12 when a fault is detected or preventive maintenance is advisable. The maintenance facilities are preferably provided with reporting tools for reporting the results of the maintenance operations. This feedback data can be used to feed a database of historical events 44, and correlated with the recommendations issued by the data centre to assess the relevance and accuracy. The database of historical events 44 can also be used to built a behaviour model for each monitored component of the rail system, i.e. a database containing data indicative of tolerances ranges, normal conditions and trends. The sensor data can then be compared to the behaviour model to more efficiently predict future faults.”.  


While it is considered that Bombardier teaches the invention as claimed and explained above, if Applicant is of the opinion that Bombardier does not specifically discuss differentiating between vehicle and infrastructure, i.e. “determining limited areas with a frequent occurrence of the predefined operating state by means of a predefined algorithm; and
identifying the infrastructure facilities in the limited areas having the frequent occurrence of the predefined operating state as a possible cause of the predefined operating state of the vehicles” then resort may be had to, for example,  Hayashi paragraphs:
“[0013] Preferably, the ground controller has a traveling vehicle analysis unit for analyzing a condition of the traveling vehicles based on the detection data from the abnormal condition detection sensors and an infrastructure analysis unit for analyzing a condition on the travel route based on the detection data from the abnormal 


[0026] A preprocessing unit 66 is an FFT (Fast Fourier Transform) unit or the like, and Fourier Transform is applied to data related to frequency such as vibration data and/or sound volume data. Fourier Transform may be performed by the traveling vehicle, and data after Fourier Transform may be notified to the system controller. Diagnosis data is analyzed by a traveling vehicle analysis unit 68 for each of the traveling vehicles. An infrastructure analysis unit 70 analyzes the diagnosis data for equipment on the rail side such as the travel rail, the load port, or the buffer. Though the target of analysis by the analysis units 68, 70 changes depending on the traveling vehicle or the equipment on the ground, the method of analysis does not change. “

 Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of analyzing data to detect abnormalities. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, abnormalities would be detected and the source identified so that it could be corrected. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 17 and the limitations further comprises: 
identifying the vehicles in areas with isolated occurrence of the predefined operating state as the possible cause of the predefined operating state of the vehicles; and 
outputting the information about the vehicles that are identified as the possible cause of the predefined operating state of the vehicles see Bombardier para [0007], [0012] and table 2:
“The present invention addresses this problems by providing a diagnostic system for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, the diagnostic system comprising: 
on-board data acquisition means comprising sensors and pre-processing means responsive to the sensors for generating rail vehicle-related data representative of the operation of monitored rail vehicle components and/or of the rail vehicle environment of each rail vehicle of the fleet,
rail vehicle positioning means for generating position data representative of the position of each rail vehicle of the fleet;
rail infrastructure data acquisition means comprising sensors fixed relative to the rail infrastructure and pre-processing means responsive to the sensors for generating rail infrastructure-related data representative of rail infrastructure components and/or of the rail infrastructure environment;
a database of the rail infrastructure comprising location data representative of the location of each of the sensors fixed relative to the rail infrastructure;
data processing means for merging the rail infrastructure-related data, the rail vehicle-related data from at least a subset of several rail vehicles of the fleet, the location data and the position data and for responsively generating series of categorized event data representative of the occurrence of categorized events at a given location on the rail infrastructure over time and/or on a given rail vehicle of the fleet over time; and



The comparison means may comprise counting means for counting the number of occurrences of a predetermined event in each series, and means for comparing said numbers of occurrences, either graphically or numerically. Such graphical displays may include, but are not limited to, histograms, bar charts, column charts, line charts, scatter plots and/or time series plots.”.  

Regarding claim 18 and the limitation further comprises: 
reading out at least one additional message which relates to the at least one predefined operating state from the database, the additional message is associated with a time that represents an occurrence of the signaled operating state, which follows a specified time period; 
using the predefined algorithm to determine whether the at least one additional message should be assigned to a limited area having frequent occurrence of the predefined operating state, and if the at least one additional message should be assigned to the limited area with the frequent occurrence of the predefined operating state see the teachings of Bombardier;  Page 5 of 12Docket No. 2016P19511 Application No. PCT/EP2017/072292 Prel. Amdt. dated March 15, 2019 
identifying the infrastructure facilities of the limited area having the frequent occurrence of the predefined operating state as the possible cause of the predefined operating state of the vehicles see the teachings of Hayashi; and 
outputting at least one information item about the infrastructure facilities that are identified as the possible cause of the predefined operating state of the vehicles see Bombardier ABSTRACT:


Regarding claim 19 and the limitation wherein to determine the limited areas with the frequent occurrence of the predefined operating state by means of the predefined algorithm, the messages relating to the predefined operating state of vehicles on non-identical journeys are exclusively taken into account see the teachings of both references wherein it is understood that the condition where only data from vehicles on non-identical journeys is available.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 21 and the limitation wherein the limited areas with the frequent occurrence of the predefined operating state are determined by means of a k-means algorithm see the teachings of both references entoto, especially with regard to pinpointing the exact location of where an occurrence is occurring and to what, i.e. the facilities or the vehicle.  


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

 Regarding claim 22 and the limitation wherein a number of possible limited areas within an entire area is defined as a function of the entire area and as a function of the predefined operating state see the teachings of both references entoto, especially with regard to pinpointing the exact location of where an occurrence is occurring.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 23 and the limitation wherein the limited areas with the frequent occurrence of the predefined operating state are determined by means of a density-based spatial clustering of applications with noise (DBSCAN) algorithm see the teachings of both references entoto, especially with regard to pinpointing the exact location of where an occurrence is occurring.  


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
 
Regarding claim 24 and the limitation further comprises defining a maximum distance between locations of the occurrence of the predefined operating states in dependence on the predefined operating state see the teachings of both references entoto, especially with regard to pinpointing the exact location of where an occurrence is occurring.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 25 and the limitation further comprises outputting information relating to: 
a total number of messages read out of the database relating to the at least one predefined operating state; 
and/or a respective number of messages relating to the at least one predefined operating state in the limited areas with the frequent occurrence of the predefined operating state; 

a respective number of the messages relating to the at least one predefined operating state of non-identical vehicles or of the vehicles on non-identical journeys in the limited areas with frequent occurrence of the predefined operating state; 
and/or a respective relative frequency of the messages relating to the at least one predefined operating state of the non-identical vehicles or of the vehicles on the non-identical journeys in the limited areas with the frequent occurrence of the predefined operating state relative to the total number of the messages read out of the database that relate to the at least one predefined operating state; 
and/or a respective extension of the limited areas with frequent occurrence of the predefined operating state; 
and/or a number of possible limited areas within the entire area of the messages relating to the predefined operating state;
and/or the predefined algorithm for determining the limited areas with the frequent occurrence of the predefined operating state; and/or the predefined operating state see the teachings of both references entoto wherein it is understood that one of ordinary skill would understand that every message must be considered by a computer “algorithm” in the search for determining whether an abnormality exists because each message will extensibly be for a different abnormality aka operating state of each different vehicle and location.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 26 and the limitation wherein a ranked list of the limited areas with the frequent occurrence of the predefined operating state is created and is output in dependence on:  Page 8 of 12Docket No. 2016P19511 Application No. PCT/EP2017/072292 Prel. Amdt. dated March 15, 2019 
a respective number of the messages relating to the at least one predefined operating state; 
a respective extension of the limited areas with the frequent occurrence of the predefined operating state; and 
a respective relative frequency of the messages relating to the at least one predefined operating state in the limited areas with the frequent occurrence of the predefined operating state relative to a total number of the messages read out of the database relating to the at least one predefined operating state see the teachings of both references entoto wherein it is understood that one of ordinary skill would understand that every message must be considered in the search for determining whether an abnormality exists and that each message will be for a different abnormality aka operating state.  


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 27 and the limitation wherein a determination of the limited areas with the frequent occurrence of the predefined operating state by means of the predefined algorithm, or at least an output of the information about the infrastructure facilities identified as the possible cause of the predefined operating state of the vehicles, is carried out in dependence on a predefined relative frequency of the messages relating to the at least one predefined operating state in a specified possible limited areas with the frequent occurrence of the predefined operating state relative to a total number of the messages read out of the database relating to the at least one predefined operating state see the teachings of both references with regard to determining the cause of the abnormality.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 28 and the limitation wherein a number of possible limited areas with the frequent occurrence of the predefined operating state within an entire area of the messages relating to the predefined operating state and a fact Page 9 of 12Docket No. 2016P19511Application No. PCT/EP2017/072292Prel. Amdt. dated March 15, 2019that a relative frequency of 
“Preferably, the traveling vehicles have abnormal condition detection sensors for detecting an abnormal condition related to traveling and abnormal condition detection sensors for detecting an abnormal condition related to transfer. The ground controller is configured to designate a joint between travel rails on the travel route, a diverging point, and a merging point, and a curve segment as positions for performing detection with the abnormal condition detection sensors for detecting the abnormal condition related to traveling, and designate positions for transferring articles between a transfer apparatus of the traveling vehicle and transfer equipment as positions for performing detection with the abnormal condition detection sensors for detecting the abnormal condition related to transfer. In this manner, in respect of traveling and transfer, the condition can be detected by finely designating the position for performing detection. In particular, the condition of a step or the like that is present at the joint between the travel rails can be detected correctly.
Particularly preferably, the ground controller has an identification unit configured to identify positions requiring maintenance on the travel route and traveling vehicles requiring maintenance based on the detection data from a plurality of traveling vehicles at the same position or the detection data from the same traveling vehicle at a plurality of positions. When any abnormal condition or any sign of a possible abnormal condition is found, it is determined that whether the abnormal condition may occur again at the same position on the travel route or may occur again in the same traveling vehicle. Based on the determination, whether the cause of the possible abnormal condition is present in the travel route or the traveling vehicle can be further determined. Thus, the position on the travel route that requires maintenance or the traveling vehicle that requires maintenance can be identified.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
Regarding claim 29 and the limitation further comprises using the method for monitoring the infrastructure facilities of the route network for the rail vehicles, 
wherein the at least one predefined operating state relates to an unplanned lowering of a pantograph of the rail vehicles see Bombardier para [0027] “Pantograph”; 
and/or wherein the at least one predefined operating state relates to an unplanned shutdown of a power system of the rail vehicles see Bombardier para [0027] Table 4 “Rail infrastructure electric power delivery Rail vehicle Pantograph or shoegear vibration Overhead line tension ,CCTV Overhead line vibration ,Voltage Current Overhead line deflection, Third rail load “
and/or wherein the at least one predefined operating state relates to a distribution of sand by the rail vehicles 
and/or wherein the at least one predefined operating state relates to an oil lubrication of the rails by the rail vehicle 
and/or wherein the at least one predefined operating state relates to a failed coupling operation of the rail vehicles 
and/or wherein the at least one predefined operating state relates to door faults of the rail vehicles see Bombardier para [0027] “Rail vehicle doors”
and/or wherein the at least one predefined operating state relates to exceeding of a predefined jerk value of the rail vehicles 
and/or wherein the at least one predefined operating state relates to rapid braking operations of the rail vehicles see Bombardier para [0020] “brakes”; 
and/or wherein the at least one predefined operating state relates to communication errors of the rail vehicles with a control center see the teachings of the 

See In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hayashi to the prior art of Bombardier as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of filing.  For example US 20150308927 A1 to Kono teaches inter alia estimating the damage to a railway vehicle by measuring the conditions external to the vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210412

/BEHRANG BADII/Primary Examiner, Art Unit 3665